 


110 HRES 1124 EH: Expressing the sense of the House of Representatives that there should be established a National Brain Tumor Awareness Month, and for other purposes.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1124 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Brain Tumor Awareness Month, and for other purposes. 
 
 
Whereas brain tumors are the leading cause of death from solid tumors in children under the age of 20, and are the third leading cause of death from cancer in young adults ages 20–39; 
Whereas more than 190,000 people in the United States are diagnosed with a brain tumor each year; 
Whereas of these tumors, approximately 40,000 are new cases of primary brain tumors and approximately 150,000 are metastatic brain tumors, where a cancer spread from another part of the body to the brain; 
Whereas some 10–15 percent of all persons with cancer will experience a metastatic brain tumor at some point; 
Whereas brain tumors may be either malignant or benign, but can be life-threatening in either case; 
Whereas treatment of brain tumors is complicated by the more than 120 different types of such tumors; 
Whereas national priorities for dealing with brain tumors include— 
(1)supporting research programs at the National Cancer Institute; 
(2)strengthening brain tumor research program leadership at the National Institutes of Health, including the National Cancer Institute; and 
(3)strengthening access to critical healthcare services for Medicare beneficiaries; 
Whereas the North American Brain Tumor Coalition established a Brain Tumor Action Week during the first week of May 2007 and each subsequent first week in May; 
Whereas the Lori Arquilla Andersen Foundation is recognized for their efforts to promote awareness of the life-threatening effects of brain tumors, to advocate on behalf of brain tumor patients, and to raise funds for medical research; 
Whereas Accelerate Brain Cancer Cure is recognized for their work to bring more treatments to patients, stimulate research and development and otherwise support the accelerated development of new therapies for brain cancer; 
Whereas the Goldhirsh Foundation is recognized for being devoted to providing support for innovative brain tumor research with grants awarded through The Brain Tumor Research Awards Program and The Brain Tumor Funders Collaborative; 
Whereas the American Brain Tumor Association is recognized for their work to eliminate brain tumors through research and to meet the needs of brain tumor patients and their families; 
Whereas The Brain Tumor Society is recognized for their work to find a cure for brain tumors, improve the quality of life for brain tumor patients, survivors, and their families, and raise funds to advance research projects that enhance treatments and find a cure; 
Whereas the National Brain Tumor Foundation is recognized for their work to find a cure for brain tumors, and for giving hope to the brain tumor community by funding meaningful research and providing resources and education to patients; 
Whereas the Tug McGraw Foundation is recognized for their work to support research that will improve the quality of life in the physical, social, spiritual, and cognitive areas of patients dealing with brain cancer; 
Whereas the Childhood Brain Tumor Foundation is recognized for their work to strive to serve the needs of families and children with brain tumors in hopes of improving the quality of life and finding cures for pediatric brain tumors through funding basic science or clinical research; 
Whereas the Children’s Brain Tumor Foundation is recognized for their work to improve the treatment, quality of life, and the long term outlook for children with brain and spinal cord tumors through research, support, education, and advocacy to families and survivors; 
Whereas the Pediatric Brain Tumor Foundation is recognized for their work to eradicate brain tumors, providing support for families, and increasing public awareness about the severity and prevalence of childhood brain tumors; 
Whereas the Southeastern Brain Tumor foundation is recognized for their work to instill hope, knowledge and comfort by offering information, education, and support services to all affected by brain tumors; 
Whereas the Oklahoma Brain Tumor Foundation is recognized for their work in meeting the needs of Oklahoma families, caregivers and patients affected by brain tumors, through education, advocacy, research and service; 
Whereas the Michael Quinlan Brain Tumor Foundation is recognized for their work to support those affected by brain tumors through educational, emotional, financial, and spiritual services; 
Whereas the Brain Tumor Action Network is recognized for their work to bring awareness to the general public about brain tumors and to educate and empower brain tumor survivors, their families and friends; 
Whereas May would be an appropriate month to recognize as National Brain Tumor Awareness Month; and 
Whereas there is a need for greater awareness of brain tumors and brain cancer on the part of the public, including awareness of symptoms and warning signs, treatment options, research needs, and public policy implications: Now, therefore, be it 
 
That — 
(1)it is the sense of the House of Representatives that there should be established a National Brain Tumor Awareness Month; and 
(2)the House of Representatives applauds the actions of medical professionals and other caregivers, researchers, patients and their families, and others who strive to combat and raise public awareness of brain tumors and brain cancer. 
 
Lorraine C. Miller,Clerk.
